Baldwin, J.
delivered the following opinion—Field, J. concurring :
*201I agree with my brother, Cope, in all of the foregoing opinion, except the conclusion. I think, that as there is no statement which we can regard, we must look solely to the findings of the Court, and that from these it appears that by the evidence and the admissions of the parties, the plaintiff's damages amount to six hundred and fifty dollars. It matters not what the pleadings are—the complaint covering the amount—the defendant was fixed by his admission, or even by evidence to which he did not except, to the damages shown by such admissions or evidence. If the damages were excessive he could only avail himself of the error on motion for a new trial, and this Court could not review it, unless the proofs Avere before it. There is no statement on new trial or even on appeal, and the finding of the Court on this point is conclusive; therefore I am of the opinion that the judgment should be affirmed.